Title: To James Madison from João of Portugal, 26 May 1812 (Abstract)
From: João VI (of Portugal)
To: Madison, James


          § From João of Portugal. 26 May 1812, Palace of Real Quinta of Bõa Vista, Rio de Janeiro. Dom João, by the Grace of God Prince Regent of Portugal, and of Algarves, within and beyond the Sea, in Africa of Guinea, and of the Conquest, Navigation, and Commerce of Ethiopia, Arabia, Persia, and of India etc. I send greetings to the United States of America, which I highly Love, and Esteem. Today at six o’clock and thirty-seven minutes in the afternoon God saw fit to take to Himself the most Serene Infante of Spain, D. Pedro Carlos de Bourbon e Bragança, My very Beloved and Esteemed Nephew and Son in law, who being caught with an extremely intense Slow nervous [typhoid] fever, has just expired, leaving Me inconsolable by His loss. All that I merit of you, and the long experience that I have of how much you take interest in all of the events of My Royal Family, impel me to not delay in informing You of this such awful news, convinced that you will accompany me in my warranted sorrow with those same affectious feelings of which you have always given Me the most evident proofs. And in recognition of this Your obsequious demonstration I will consider to have many, and repeated occasions to please you as I desire. United States of America, Our Lord keep You in His Holy care.
        